Citation Nr: 0522037	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  98-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1965 to August 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In July 2002, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In September 2003, the Board remanded the claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.

4.  The veteran does not have PTSD related to service.  

5.  The veteran was not treated in service for depression, 
and his current diagnosis of depression is not related to 
service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in November 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, service personnel records 
and post service medical records, to include reports of VA 
examinations.  The veteran has testified at a hearing 
regarding his claim.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on these issues.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  

The Evidence

The veteran's service entrance examination report dated in 
August 1965 shows that he denied a history of depression or 
excessive worry, or nervous trouble of any sort, and no 
psychiatric disability was noted.  The service medical 
records show no complaint, diagnosis or treatment for a 
psychiatric disability.  At separation in July 1969, 
psychiatric evaluation showed no abnormality.  The veteran's 
MOS during service was radio operator. 

The veteran underwent a psychological assessment at the 
National Center for PTSD, after being referred by the VA 
outpatient clinic in April 1993.  He complained of chronic 
depressed mood, disturbed sleep patterns, lack of interest in 
being with other people, and feelings of failure related to 
his lack of interest in being with other people.  It was 
noted that the veteran had been seen on several occasions 
between January and March 1993.  His pre military history was 
noted.  It was reported that during service the veteran 
served in Vietnam aboard the USS LOWE off the coast of Da 
Nang.  The veteran reported that he was fired upon while 
aboard his ship.  The examiner stated that the veteran was 
evaluated by clinical interview, psychometric testing, mental 
status examination and psychophysiological laboratory 
assessment.  The examiner stated that although the veteran's 
symptoms did not support a DSM-III-R diagnosis of PTSD, it 
was clear that his experiences during Vietnam had a powerful 
impact on his life.  It was reported that it was possible 
that the veteran's style of presentation might be masking 
PTSD.  The finding was, major depression, recurrent mild.  

On VA examination in September 1997, the veteran's military 
history was reviewed.  The veteran reported that while aboard 
ship off the coast of Vietnam, the USS LOWE was fired upon, 
and since that time he has had increasing flashbacks 
regarding that episode as well as other episodes where he 
remembered other veterans being injured.  The veteran was 
examined, and the examiner found that the veteran's reported 
symptoms of PTSD seemed to be more consistent with the 
diagnosis of major depression.  The examiner noted that in 
1993, there was a picture of some evidence of PTSD symptoms, 
there was no clear cut evidence of criteria meeting the 
disorder.  It was reported that he did however meet the 
criteria for major depression.  The diagnosis was, major 
depression, recurrent.  

The veteran testified before the undersigned Veterans Law 
Judge in July 2002.  He stated that he was not treated in 
service for PTSD or for depression.  He reported on his 
claimed inservice stressor of being fired upon and returning 
fire while aboard ship off the shores of Vietnam.  He 
described his current symptoms.  A complete transcript is of 
record. 

In an April 2003 letter from the Director of the Center for 
Unit Records Research, it was stated that a history of the 
USS LOWE documented various activities   occurring between 
1965 and 1967.  It was reported that the LOWE participated in 
Operation MARKET TIME patrolling Vietnamese waters, boarding 
and searching junks and boats.  It was also reported that the 
history did not state that the LOWE fired on enemy targets or 
that the ship received enemy fire.  

VA outpatient treatment records show that in April 2004, the 
veteran was noted to have a diagnosis of chronic PTSD.  

The veteran was examined by a board of two VA psychiatrists 
in December 2004.  The veteran's military and medical 
histories were reviewed.  The veteran underwent a mental 
status examination.  The examiners found that the veteran was 
experiencing some depression but that this was not clearly 
identified as combat related.  The diagnosis was, major 
depression without psychotic features.  It was summarized 
that the examinations of the veteran were conducted 
separately but consultations between the two psychiatrists 
were done prior to writing the report.  It was stated that it 
was the conclusion by both examiners that the veteran does 
not meet the criteria for posttraumatic stress disorder, but 
does have major depression, although the nexus between this 
and his service is unclear.  

Analysis

PTSD

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and the claimed inservice stressor; 
and credible evidence that the claimed inservice stressor 
actually occurred.  A diagnosis is in accordance with 38 
C.F.R. § 4.125(a) (2004) when the diagnosis conforms to DSM-
IV and is supported by findings on examination.  38 C.F.R. § 
3.304(f) (2004); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

Medical records in the veteran's claims file show a diagnosis 
of PTSD on outpatient treatment.  The Board notes, however, 
that a diagnosis of PTSD, related to service, based on 
findings which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  In 
the present case, there is no diagnosis of PTSD that conforms 
to DSM-IV and is supported by findings on examination.  The 
only medical opinion that addressed the issue of whether the 
veteran had PTSD under these regulatory criteria is the 
December 2004 VA psychiatric examination by two VA 
psychiatrists.  These examiners reviewed the file, examined 
the veteran, and concluded that the veteran did not meet 
enough of the criteria to warrant a diagnosis of PTSD.  In 
contrast, the mention of PTSD on outpatient treatment merely 
noted PTSD, and did not indicate the basis for the finding 
that the veteran had PTSD.  Thus, it neither met the 
regulatory criteria for a diagnosis of PTSD nor the more 
general criteria for evaluation of medical testimony.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).  

In addition, in reviewing a PTSD claim, it must be determined 
whether there exists a stressor which has been verified from 
official sources or if there is credible supporting evidence 
from another source that a stressor claimed by the veteran 
occurred.  

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  There is thus no service department evidence 
that the veteran engaged in combat, and so service connection 
for PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred. 38 C.F.R. § 3.304(f).  

The Board notes that the RO has attempted to confirm the 
veteran's stressor.  However, in correspondence received in 
April 2003, it was reported that there was no evidence that 
the USS LOWE received fire or fired upon the enemy during the 
time the veteran was assigned to the ship.  After a careful 
review of the evidence, the Board must conclude that the 
claimed stressor has not been verified by credible supporting 
evidence, and the veteran's claim for service connection 
therefore does not meet the requirements of 38 C.F.R. § 
3.304(f).  

The Board concludes that the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
As the preponderance of the evidence reflects that the 
veteran has not been diagnosed with PTSD in accordance with 
the regulatory criteria for establishing that disorder, and 
since the evidence reflects that his stressor is unverified, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

Depression

The veteran was not treated in service for depression.  A 
diagnosis of depression is not noted until 1993, many years 
after service separation.  In addition, there is no medical 
opinion linking the current findings to military service.  
While there is a current disability, absent a showing of 
inservice treatment and a link between service and the 
current findings, service connection must be denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).  

The Board has also considered the veteran's own assertions 
and testimony that he has PTSD and depression related to 
service.  The Board finds that such assertions are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran and other lay persons are 
competent to testify as to his in- service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 5 1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.  


ORDER

Service connection for PTSD is denied.  

Service connection for depression is denied.  



	                        
____________________________________________
	ROBERT E.SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


